Exhibit 10.1

[EXECUTION COPY]

THIRD AMENDMENT TO

CREDIT AND GUARANTY AGREEMENT

Dated as of March 31, 2009

among

VENTAS REALTY, LIMITED PARTNERSHIP

AND THE ADDITIONAL BORROWERS LISTED HEREIN,

as Borrower,

THE GUARANTORS REFERRED TO HEREIN,

THE LENDERS REFERRED TO HEREIN

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Issuing Bank and Swingline Lender

CALYON NEW YORK BRANCH

and

CITICORP NORTH AMERICA, INC.,

as Co-Syndication Agents

UBS SECURITIES LLC,

as Documentation Agent

BANC OF AMERICA SECURITIES LLC

and

CALYON NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

THIRD AMENDMENT

THIS THIRD AMENDMENT dated as of March 31, 2009 (this “Amendment”) to that
certain Credit and Guaranty Agreement referenced below is by and among VENTAS
REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership (the “Parent
Borrower”), SZR US INVESTMENTS, INC., VENTAS SSL HOLDINGS, INC., EC LEBANON
REALTY, LLC, EC HAMILTON PLACE REALTY, LLC, KINGSPORT NOMINEE, LP, KNOXVILLE
NOMINEE, LP and HENDERSONVILLE NOMINEE, LP in their capacities as additional
borrowers (collectively, the “Additional Borrowers”, and together with the
Parent Borrower, the “Borrower”), the Guarantors, the lenders identified on the
signature pages hereto and BANK OF AMERICA, N.A., as Administrative Agent.

W I T N E S S E T H

WHEREAS, a revolving credit facility was established in favor of the Borrower
pursuant to the terms of that certain Credit and Guaranty Agreement, dated as of
April 26, 2006, by and among the Parent Borrower, the Guarantors, the Existing
Lenders, and the Administrative Agent, as modified by that certain Modification
Agreement, dated as of March 30, 2007 and as amended by that certain First
Amendment dated as of July 27, 2007 and that certain Second Amendment dated as
of March 13, 2008 (as further amended, restated, extended, supplemented,
renewed, replaced or otherwise modified from time to time, the “Existing Credit
Agreement”);

WHEREAS, the Parent Borrower has requested to amend the Existing Credit
Agreement (the “Proposed Amendment”) to extend the Revolving Commitment
Termination Date to April 26, 2012;

WHEREAS, in connection with the Proposed Amendment, the Parent Borrower has
agreed to modify certain other provisions of the Existing Credit Agreement and
to reduce the Total Revolving Committed Amount by ten percent (10%);

WHEREAS, the requested amendments require the consent of the Required Lenders;
and

WHEREAS, the Required Lenders have agreed to the requested amendments on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

PART 1

DEFINITIONS

SUBPART 1.1 Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.

 

1



--------------------------------------------------------------------------------

PART 2

AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Third Amendment Effective
Date (as defined in Subpart 3.1), the Existing Credit Agreement is hereby
amended in accordance with this Part 2.

SUBPART 2.1 Amendments to Section 1.1.

(a) The definition of “Applicable Percentage” set forth in Section 1.1 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

“Applicable Percentage” shall mean, for any applicable period, a per annum rate
based on the Consolidated Total Leverage Ratio as follows:

 

Pricing
Level

  Consolidated
Total Leverage
Ratio   Applicable
Percentage for
Eurodollar
Rate Loans     Applicable
Percentage for
Base Rate Loans     Utilization Spread
for Extended
Revolving
Commitments   I   > 55%   1.25 %   0 %   2.30 % II   > 50% but £ 55%   1.05 %  
0 %   2.25 % III   > 45% but £ 50%   0.90 %   0 %   2.15 % IV   > 35% but £ 45%
  0.75 %   0 %   2.05 % V   £ 35%   0.50 %   0 %   1.80 %

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 6.2(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level I shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
until the Business Day following the delivery of the Compliance Certificate. The
Applicable Percentage in effect from the Third Amendment Date through the first
Business Day following delivery of the Compliance Certificate pursuant to
Section 6.2(a) with respect to the fiscal quarter ending March 31, 2009 shall be
determined based upon Pricing Level IV.

(b) The definition of “Base Rate” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of: (i) the Prime Rate for such day, (ii) the Federal Funds Rate for
such day, plus  1/2 of 1% and (iii) the Eurodollar Rate for a Eurodollar Rate
Loan with an Interest Period of one month calculated on such day (or if such day
is not a Business Day, the immediately preceding Business Day).

(c) The definition of “Canadian Facility” set forth in Section 1.1 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

“Canadian Facility” shall mean that certain Credit and Guaranty Agreement dated
as of March 13, 2008 among Ventas Realty, Limited Partnership, Ventas SSL
Ontario II, Inc. and Ventas SSL Ontario III, Inc., each as a borrower, the
guarantors referred to therein, the lenders referred to therein and Bank of
America, N.A., as administrative agent, Banc of America

 

2



--------------------------------------------------------------------------------

Securities LLC and Calyon New York Branch, as joint lead arrangers and joint
book managers, as amended, restated, extended, supplemented, renewed, replaced
or otherwise modified from time to time.

(d) The definition of “Capitalization Rate” set forth in Section 1.1 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

“Capitalization Rate” shall mean (i) eight and one-quarter percent (8.25%) in
the case of non-government reimbursed properties and assets and (ii) ten percent
(10.00%) in the case of government reimbursed properties and assets.

(e) The definition of “Interest Period” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

“Interest Period” shall mean, as to any Eurodollar Rate Loan, a period of one
(1), two (2), three (3) or six (6) months, as the Borrower may elect, in each
case commencing on the date of the Borrowing (including conversions,
continuations and renewals); provided, however, (a) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day (except in the case of Eurodollar Rate Loans
where the next succeeding Business Day falls in the next succeeding calendar
month, then such Interest Period shall end on the next preceding Business Day),
(b) no Interest Period entered into prior to the Existing Revolver Commitment
Termination Date shall extend beyond the Existing Revolving Commitment
Termination Date, (c) no Interest Period shall extend beyond the Extended
Revolving Commitment Termination Date and (d) in the case of Eurodollar Rate
Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last day of such calendar
month.

(f) The definition of “Permitted Liens” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended by adding a new clause (i) to the end thereof
to read as follows and making the appropriate grammatical changes thereto:

(i) Liens, if any, in favor of the Issuing Bank and/or Swingline Lender to cash
collateralize or otherwise secure the obligations of an Impacted Lender to fund
risk participations hereunder.

(g) The definition of “Lenders” set forth in Section 1.1 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

“Lenders” shall mean the Extending Lenders, the Non-Extending Lenders, the
Issuing Bank and/or the Swingline Lender, as applicable.

(h) The definition of “Letter of Credit Expiration Date” set forth in
Section 1.1 of the Existing Credit Agreement is hereby amended in its entirety
to read as follows:

“Letter of Credit Expiration Date” shall mean the day that is seven (7) days
prior to the Extended Revolving Commitment Termination Date.

(i) The definition of “Revolving Commitment Termination Date” set forth in
Section 1.1 of the Existing Credit Agreement is hereby amended in its entirety
to read as follows:

“Revolving Commitment Termination Date” shall mean (a) for Non-Extending
Lenders, the Existing Revolving Commitment Termination Date and (b) for
Extending Lenders, the Extended Revolving Commitment Termination Date.

 

3



--------------------------------------------------------------------------------

(j) The following new definitions are hereby added to Section 1.1 of the
Existing Credit Agreement in their appropriate alphabetical order:

“Extended Revolving Commitment” means the Revolving Commitment of a Lender that
matures on the Extended Revolving Commitment Termination Date.

“Existing Revolving Commitment Termination Date” means April 26, 2010.

“Extended Revolving Commitment Termination Date” means April 26, 2012.

“Extending Lender” means those lenders with a Revolving Commitment that matures
on the Extended Revolving Commitment Termination Date. On the Third Amendment
Date, the Extending Lenders are identified as such on Schedule 1.1(a).

“Impacted Lender” means a Defaulting Lender or any Lender as to which (a) the
Issuing Bank has a good faith belief that the Lender has defaulted in fulfilling
its obligations under one or more other syndicated credit facilities or (b) an
entity that controls the Lender has been deemed insolvent or become subject to a
bankruptcy or other similar proceeding.

“Non-Extending Lender” means those lenders with a Revolving Commitment that
matures on the Existing Revolving Commitment Termination Date. On the Third
Amendment Date, the Non-Extending Lenders are identified as such on
Schedule 1.1(a).

“Non-Extended Revolving Commitment” means the Revolving Commitment of a Lender
that matures on the Existing Revolving Commitment Termination Date.

“Third Amendment Date” means March 31, 2009.

SUBPART 2.2 Amendments to Section 1.2(a). Section 1.2(a) of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared in accordance with GAAP (without giving effect to
Statement of Financial Accounting Standards No. 141(R)) “Business Combinations”
(“SFAS No. 141(R)”). All calculations made for the purposes of determining
compliance with this Credit Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP (without giving effect to SFAS
No. 141(R)) on a basis consistent with the most recent annual or quarterly
financial statements delivered pursuant to Section 6.1 (or, prior to the
delivery of the first financial statements pursuant to Section 6.1, consistent
with the annual audited financial statements referenced in Section 4.6 hereof);
provided, however, if (i) the Borrower shall object to determining such
compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto or
(ii) the Administrative Agent or the Required Lenders shall so object in writing
within sixty (60) days after delivery of such financial statements, then such
calculations shall be made on a basis consistent with the most recent financial
statements delivered by the Credit Parties to the Lenders as to which no such
objection shall have been made. Any other prorations utilized by the Parent
Borrower in making any calculation under this Credit Agreement shall be subject
to the approval of the Administrative Agent in its sole discretion.

 

4



--------------------------------------------------------------------------------

SUBPART 2.3 Amendments to Section 2.1(a). Subclause (i) contained in
Section 2.1(a) of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:

(i) the aggregate principal amount of Revolving Obligations outstanding shall
not at any time exceed SEVEN HUNDRED SIXTEEN MILLION NINE HUNDRED FIFTY THOUSAND
DOLLARS ($716,950,000) (as such amount may be increased or reduced from time to
time in accordance with the provisions hereof, the “Total Revolving Committed
Amount”),

SUBPART 2.4 Amendments to Section 2.1(b). Clause (i) contained in Section 2.1(b)
of the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

(i) the aggregate principal amount of LOC Obligations shall not at any time
exceed the lesser of (A) SEVENTY MILLION DOLLARS ($70,000,000) or (B) the Total
Revolving Committed Amount in effect at such time (as such amount may be
decreased in accordance with the provisions of Section 2.6(b), the “LOC
Committed Amount”),

SUBPART 2.5 Amendments to Section 2.1(c). Clause (i) contained in Section 2.1(c)
of the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

(i) the aggregate principal amount of Swingline Loans outstanding shall not at
any time exceed the lesser of (A) SEVENTY MILLION DOLLARS ($70,000,000) or
(B) the Total Revolving Committed Amount in effect at such time (as such amount
may be decreased in accordance with the provisions of Section 2.6(b), the
“Swingline Committed Amount”),

SUBPART 2.6 Amendments to Section 2.1(c). Section 2.1(c) of the Existing Credit
Agreement is hereby amended to add a sentence to the end thereof to read as
follows:

It is understood and agreed that, notwithstanding anything to the contrary
contained above, the Swingline Lender shall have no obligation to make Swingline
Loans if any Lender is at such time an Impacted Lender, unless the Swingline
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Swingline Lender’s risk with respect to such Lender.

SUBPART 2.7 Amendments to Section 2.1(d). The lead-in contained in
Section 2.1(d) of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:

Subject to the terms and conditions set forth herein, the Borrower may at any
time, or from time to time, upon notice to the Administrative Agent increase the
Total Revolving Committed Amount to an amount not greater than $850,000,000;
provided that:

SUBPART 2.8 Amendments to Section 2.1(d)(vi). Section 2.1(d)(vi) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

(vi) [Reserved].

SUBPART 2.9 Amendments to Section 2.1(d)(ix). Section 2.1(d)(ix) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

(ix) the additional Revolving Commitment of an existing Lender and each new
Revolving Commitment from a new Lender obtained by the Borrower in accordance
with this Section 2.1(d) shall mature on the Extended Revolving Commitment
Termination Date.

 

5



--------------------------------------------------------------------------------

SUBPART 2.10 Amendments to Section 2.1(e). Section 2.1(e) of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

(e) Conversion of Non-Extended Revolving Commitments By Lenders. Each Lender
may, at its option and with the consent of the Parent Borrower, elect to convert
some or all its Non-Extended Revolving Commitment to an Extended Revolving
Commitment; provided that:

(i) Notice: The applicable Lender shall give written notice to the
Administrative Agent of (x) its election to convert its Non-Extended Revolving
Commitment not less than fifteen (15) days prior to the Existing Revolving
Commitment Termination Date and (y) the aggregate principal amount of such
Lender’s Non-Extended Revolving Commitment to be converted to an Extended
Revolving Commitment; and

(ii) Minimum Amounts:

(A) In the case of conversion of the entire remaining amount of such Lender’s
Non-Extended Revolving Commitment and the Loans at the time owing to it, no
minimum amount need be converted; and

(B) In any case not described in Section 2.1(e)(ii)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of such Lender subject to each such conversion, shall not be less
than $5,000,000 (and in increments of $1,000,000 in excess thereof) unless each
of the Administrative Agent and the Parent Borrower otherwise consents.

SUBPART 2.11 Amendments to Section 2.3(d). Section 2.3(d) is hereby amended by
deleting the words, “determined by reference to the Prime Rate”.

SUBPART 2.12 Amendments to Section 2.5. Section 2.5 of the Existing Credit
Agreement is hereby amended in the following respects:

(a) Existing clause (c) is renumbered clause (d).

(b) A new clause (c) is hereby added to Section 2.5 in the appropriate order to
read as follows:

(c) Utilization Spread. The Borrower shall pay to the Administrative Agent for
the account of each Lender that holds an Extended Revolving Commitment, a
utilization spread (the “Utilization Spread”) at the per annum rate equal to the
Utilization Spread set forth in the definition of Applicable Percentage (based
on the Consolidated Total Leverage Ratio) times the daily outstanding principal
amount of all Revolving Loans and LOC Obligations funded or participated in by
such Lender attributable to such Lender’s Extended Revolving Commitment. The
Utilization Spread shall be due and payable quarterly in arrears on the first
Business Day after the end of each March, June, September and December,
commencing June 30, 2009, and on the Extended Revolving Commitment Termination
Date. The Utilization Spread shall be calculated quarterly in arrears and if
there is any change in the Applicable Percentage during any quarter, the daily
amount shall be computed and multiplied by the Applicable Percentage for each
period during which such Applicable Percentage was in effect.

 

6



--------------------------------------------------------------------------------

SUBPART 2.13 Amendments to Section 2.11(a). Subclause (E) set forth in clause
(ii) of Section 2.11(a) of the Existing Credit Agreement is hereby amended in
its entirety to read as follows:

(E) a default of any Lender’s obligations to fund under Section 2.11(c) exists
or any Lender is at such time an Impacted Lender, unless the Issuing Bank has
entered into satisfactory arrangements with the Borrower or such Lender to
eliminate the Issuing Bank’s risk with respect to such Lender.

SUBPART 2.14 Amendments to Section 7.4. Section 7.4 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom, (a) any Subsidiary
may merge with: (i) the Parent Borrower, provided that the Parent Borrower shall
be the continuing or surviving Person, or (ii) an Additional Borrower, provided
that an Additional Borrower shall be the continuing or surviving Person, or
(iii) any one or more Credit Parties or other Subsidiaries, provided that when
any wholly-owned Subsidiary is merging with another Subsidiary, the wholly-owned
Subsidiary shall be the continuing or surviving Person and (b) ElderTrust
Operating Limited Partnership may be dissolved or liquidated, so long as the
dissolution or liquidation process is commenced on or before June 30, 2009.

SUBPART 2.15 Amendments to Section 7.10(f). Clause (f) set forth in Section 7.10
of the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

(f) Consolidated Adjusted Net Worth. As of the end of each fiscal quarter,
permit the Consolidated Adjusted Net Worth to be less than an amount equal to
the sum of (i) $2,250,000,000, plus (ii) eighty-five percent (85%) of Net Cash
Proceeds from Equity Transactions after the Third Amendment Date.

SUBPART 2.16 Replacement of Schedule 1.1. Schedule 1.1 of the Existing Credit
Agreement is hereby deleted in its entirety and a new schedule in the form of
Schedule 1.1 attached hereto is substituted therefor.

SUBPART 2.17 Replacement of Exhibit 12.6(b). Exhibit 12.6(b) of the Existing
Credit Agreement is hereby deleted in its entirety and a new exhibit in the form
of Exhibit 12.6(b) attached hereto is substituted therefor.

SUBPART 2.18 New Schedule. A new Schedule 1.1(a) in the form of Schedule 1.1(a)
attached hereto is hereby added to the Existing Credit Agreement.

PART 3

CONDITIONS TO EFFECTIVENESS

SUBPART 3.1 Third Amendment Effective Date. This Amendment shall be and become
effective as of the date hereof (the “Third Amendment Effective Date”) when all
of the following conditions shall have been satisfied:

(a) Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of each of the Credit Parties, the Existing Lenders
representing “Required Lenders”, the New Lenders and the Administrative Agent.

 

7



--------------------------------------------------------------------------------

(b) Supporting Credit Party Documents. The Administrative Agent shall have
received:

(i) a certificate or certificates of the Secretary or Authorized Officer of each
Credit Party (other than the Additional Borrowers), dated as of the date hereof,
and certifying, respectively, that the Organizational Documents of such Credit
Party previously delivered to the Administrative Agent have not been amended,
supplemented or otherwise modified and are currently in full force and effect,
except as noted therein (in which case a complete copy of such Organizational
Documents, including any amendments thereto shall be attached to such
certificate);

(ii) a certificate or certificates of the Secretary or Authorized Officer of
each Credit Party, dated as of the date hereof and certifying, respectively,
(A) that attached thereto is a true and complete copy of resolutions adopted by
Ventas Inc.’s Board of Directors authorizing the Amendment by Ventas, Inc., the
Parent Borrower and the other Guarantors and the execution and delivery hereof,
and further certifying that such resolutions have not been amended, rescinded or
supplemented and are currently in effect and (B) that attached thereto is a true
and complete copy of resolutions adopted by the Board of Directors, Board of
Managers or Board of Trustees, as applicable, of each Guarantor (other than
those Guarantors whose resolutions are certified pursuant to clause (A) above),
or each entity acting on behalf of such Guarantors, as applicable, authorizing
the Guaranty of all borrowings under the Credit Agreement by each such Guarantor
to which such resolutions respectively relate and the execution and delivery
hereof, and further certifying that such resolutions have not been amended,
rescinded or supplemented and are currently in effect.

(c) Good Standing Certificates. The Administrative Agent shall have received
certificates of good standing or the equivalent for each of the Credit Parties
from its jurisdiction of incorporation, organization or formation.

(d) Legal Opinions. The Administrative Agent shall have received the written
opinions of (i) T. Richard Riney, internal general counsel to the Credit
Parties, with respect to the authorization, execution and delivery of this
Amendment and (ii) Willkie Farr & Gallagher LLP, counsel to the Credit Parties,
with respect to enforceability of this Amendment and certain other matters, each
dated as of the date hereof and addressed to the Administrative Agent, the
Issuing Bank, the Swingline Lender and the Lenders, which opinions shall be in
form and substance reasonably satisfactory to the Administrative Agent and to
Moore & Van Allen PLLC, counsel to the Administrative Agent.

(e) Additional Guarantors. With respect to each new guarantor party to this
Amendment, the Administrative Agent shall have received officers’ certificates
with copies of resolutions, applicable Organizational Documents, and favorable
opinions of counsel, in each case, as required by Section 6.12 of the Existing
Credit Agreement.

(f) Closing Certificate. The Administrative Agent shall have received a
certificate signed by an authorized officer of the Parent Borrower which shall,
among other things, set forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the financial covenants
set forth in Section 7.10 of the Existing Credit Agreement as of the Third
Amendment Effective Date on a pro forma basis.

 

8



--------------------------------------------------------------------------------

(g) Total Revolving Commitment Reduction. On or before the date hereof, the
Parent Borrower shall have reduced the Total Revolving Committed Amount under
the Existing Credit Agreement in accordance with Section 2.6 of the Existing
Credit Agreement by ten percent (10%).

(h) Fees and Expenses. The Administrative Agent and the Lenders shall have
received from the Parent Borrower (i) all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC, special
counsel to the Administrative Agent and (ii) all other fees and expenses set
forth in that certain Engagement Letter, dated February 2, 2009, among the
Parent Borrower, Bank of America, N.A. and Banc of America Securities LLC.

PART 4

GUARANTOR JOINDER

Each Person listed as a new guarantor on the signature pages hereto (each, an
“Additional Guarantor”) hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, each such Additional Guarantor will be deemed to be
a party to the Existing Credit Agreement (as amended hereby) and a “Guarantor”
for all purposes of the Existing Credit Agreement (as amended hereby) and, shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Existing Credit Agreement. Each Additional Guarantor hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Existing Credit
Agreement (as amended hereby). Without limiting the generality of the foregoing
terms of this Part 4, each Additional Guarantor hereby, jointly and severally
together with the other Guarantors, guarantees to each Lender and the
Administrative Agent, the prompt payment and performance of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.

PART 5

REVOLVING COMMITMENTS/REVOLVING LOANS

ASSIGNMENTS AND ASSUMPTIONS

Each Person identified on the signature pages hereto as a Lender (individually,
an “Assigning Lender” and collectively, the “Assigning Lenders”) hereby sells
and assigns, without recourse, to the other Lenders (individually an “Accepting
Lender” and collectively, the “Accepting Lenders”), as necessary, and each
Accepting Lender hereby purchases and assumes, without recourse, from each such
Assigning Lender, effective as of the Third Amendment Effective Date, such
interests in such Assigning Lender’s rights and obligations under the Existing
Credit Agreement (including, without limitation, the Revolving Commitment of and
Revolving Loans owed to such Assigning Lender on the Third Amendment Effective
Date) owing to each such Assigning Lender which are outstanding on the Third
Amendment Effective Date) as shall be necessary in order to give effect to the
reallocations of the Revolving Commitments and Revolving Commitment Percentages
effected by the amendment to Schedule 1.1 to the Existing Credit Agreement
pursuant to Subpart 2.11 hereof.

 

9



--------------------------------------------------------------------------------

PART 6

MISCELLANEOUS

SUBPART 6.1 Representations and Warranties. The Credit Parties affirm that,
after giving effect to this Amendment, the representations and warranties set
forth in the Existing Credit Agreement and the other Fundamental Documents are
true and correct in all material respects as of the date hereof (except those
which expressly relate to an earlier period or date).

SUBPART 6.2 Guarantor Acknowledgment. Each Guarantor hereby (a) acknowledges and
consents to all of the terms and conditions of this Amendment and (b) reaffirms
that, jointly and severally together with the other Guarantors, it guarantees
the prompt payment and performance of their obligations as provided in Article
IX of the Credit Agreement.

SUBPART 6.3 References in Other Credit Documents. On and after the date hereof,
all references to the Existing Credit Agreement in each of the Fundamental
Documents shall hereafter mean the Existing Credit Agreement as amended by this
Amendment. Except as specifically amended hereby, the Existing Credit Agreement
is hereby ratified and confirmed and shall remain in full force and effect
according to its terms.

SUBPART 6.4 Counterparts/Telecopy. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery by any party
hereto of an executed counterpart of this Amendment by facsimile or other
electronic means shall be effective as such party’s original executed
counterpart and shall constitute a representation that such party’s original
executed counterpart will be delivered upon request by the Administrative Agent.

SUBPART 6.5 Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York applicable to agreements made and to be performed entirely
within such state.

[remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the day and the year first
above written.

 

PARENT BORROWER:   VENTAS REALTY, LIMITED PARTNERSHIP   By:   Ventas, Inc., its
General Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, Chief
Administrative Officer, General Counsel and Corporate Secretary ADDITIONAL
BORROWERS:   SZR US INVESTMENTS, INC.   VENTAS SSL HOLDINGS, INC.   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President and Secretary  
EC HAMILTON PLACE REALTY, LLC   EC LEBANON REALTY, LLC   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Secretary   KINGSPORT NOMINEE, LP   By:   Kingsport Nominee, LLC, its
General Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Secretary   KNOXVILLE NOMINEE, LP   By:   Knoxville Nominee, LLC, its
General Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Secretary



--------------------------------------------------------------------------------

  HENDERSONVILLE NOMINEE, LP   By:   Hendersonville Nominee, LLC, its General
Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Secretary GUARANTORS:   VENTAS, INC.   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, Chief
Administrative Officer, General Counsel and Corporate Secretary   VENTAS CAPITAL
CORPORATION   VENTAS HEALTHCARE PROPERTIES, INC.   VENTAS FRAMINGHAM, LLC  
VENTAS SUN LLC   VENTAS CAL SUN, LLC   VENTAS PROVIDENT, LLC   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Corporate Secretary   VENTAS LP REALTY, L.L.C.   By:   Ventas, Inc., its
Sole Member   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, Chief
Administrative Officer, General Counsel and Corporate Secretary   VENTAS TRS,
LLC   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President



--------------------------------------------------------------------------------

  ELDERTRUST   ET CAPITAL CORP.   ET SUB-LOPATCONG, L.L.C.   ET PENNSBURG
FINANCE, L.L.C.   ET SUB-PLEASANT VIEW, L.L.C.   ET SUB-SMOB, L.L.C.   ET WAYNE
FINANCE, L.L.C.   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Secretary   ELDERTRUST OPERATING LIMITED
PARTNERSHIP   By:   ElderTrust, its General Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Secretary   ET SUB-BERKSHIRE LIMITED
PARTNERSHIP   By:   ET Berkshire, LLC, its General Partner   By:   ElderTrust
Operating Limited Partnership, its Sole Member   By:   ElderTrust, its General
Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Secretary



--------------------------------------------------------------------------------

  ET BERKSHIRE, LLC   ET SUB-HERITAGE WOODS, L.L.C.   ET GENPAR, L.L.C.   ET
SUB-LACEY I, L.L.C.   ET LEHIGH, LLC   ET SUB-PHILLIPSBURG I, L.L.C.   ET
SANATOGA, LLC   By:   ElderTrust Operating Limited Partnership, its Sole Member
  By:   ElderTrust, its General Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Secretary   ET SUB-HIGHGATE, L.P.   ET
SUB-RITTENHOUSE LIMITED PARTNERSHIP, L.L.P.   ET SUB-RIVERVIEW RIDGE LIMITED
PARTNERSHIP, L.L.P.   ET SUB-WILLOWBROOK LIMITED PARTNERSHIP, L.L.P.   ET
SUB-WOODBRIDGE, L.P.   By:   ET GENPAR, L.L.C., its General Partner   By:  
ElderTrust Operating Limited Partnership, its Sole Member   By:   ElderTrust,
its General Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Secretary   ET SUB-LEHIGH LIMITED
PARTNERSHIP   By:   ET Lehigh, LLC, its General Partner   By:   ElderTrust
Operating Limited Partnership, its Sole Member   By:   ElderTrust, its General
Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Secretary



--------------------------------------------------------------------------------

  ET SUB-PENNSBURG MANOR LIMITED PARTNERSHIP, L.L.P.   By:   ET Pennsburg
Finance, L.L.C., its General Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Secretary   ET SUB-SANATOGA LIMITED
PARTNERSHIP   By:   ET Sanatoga, LLC, its General Partner   By:   ElderTrust
Operating Limited Partnership, its Sole Member   By:   ElderTrust, its General
Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Secretary   ET SUB-WAYNE I LIMITED
PARTNERSHIP, L.L.P.   By:   ET Wayne Finance, L.L.C., its General Partner   By:
 

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Secretary   ET WAYNE FINANCE, INC.   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Chairman, Executive Vice President and
Secretary   PSLT GP, LLC   By:   Ventas Provident, LLC, its Sole Member   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Corporate Secretary



--------------------------------------------------------------------------------

  PSLT OP, L.P.   By:   PSLT GP, LLC, its General Partner   By:   Ventas
Provident, LLC, its Sole Member   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Corporate Secretary   PSLT-BLC PROPERTIES HOLDINGS, LLC   PSLT-ALS
PROPERTIES HOLDINGS, LLC   By:   PSLT OP, L.P., its Sole Member   By:   PSLT GP,
LLC, its General Partner   By:   Ventas Provident, LLC, its Sole Member   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Corporate Secretary



--------------------------------------------------------------------------------

  BROOKDALE LIVING COMMUNITIES OF ARIZONA-EM, LLC   BROOKDALE LIVING COMMUNITIES
OF CALIFORNIA, LLC   BROOKDALE LIVING COMMUNITIES OF CALIFORNIA-RC, LLC  
BROOKDALE LIVING COMMUNITIES OF CALIFORNIA-SAN MARCOS, LLC   BROOKDALE LIVING
COMMUNITIES OF ILLINOIS-2960, LLC   BROOKDALE LIVING COMMUNITIES OF ILLINOIS-II,
LLC   BROOKDALE HOLDINGS, LLC   BROOKDALE LIVING COMMUNITIES OF
MASSACHUSETTS-RB, LLC   BROOKDALE LIVING COMMUNITIES OF MINNESOTA, LLC  
BROOKDALE LIVING COMMUNITIES OF NEW YORK-GB, LLC   BROOKDALE LIVING COMMUNITIES
OF WASHINGTON-PP, LLC   By:   PSLT-BLC Properties Holdings, LLC, its Sole Member
  By:   PSLT OP, L.P., its Sole Member   By:   PSLT GP, LLC, its General Partner
  By:   Ventas Provident, LLC, its Sole Member   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Corporate Secretary   BLC OF CALIFORNIA-SAN MARCOS, L.P.   By:   Brookdale
Living Communities of California-     San Marcos, LLC, its General Partner   By:
  PSLT-BLC Properties Holdings, LLC, its Sole Member   By:   PSLT OP, L.P., its
Sole Member   By:   PSLT GP, LLC, its General Partner   By:   Ventas Provident,
LLC, its Sole Member   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Corporate Secretary



--------------------------------------------------------------------------------

  THE PONDS OF PEMBROKE LIMITED PARTNERSHIP   RIVER OAKS PARTNERS   By:  
Brookdale Holdings, LLC, its General Partner   By:   PSLT-BLC Properties
Holdings, LLC, its Sole Member   By:   PSLT OP, L.P., its Sole Member   By:  
PSLT GP, LLC, its General Partner   By:   Ventas Provident, LLC, its Sole Member
  By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Corporate Secretary   PSLT-ALS PROPERTIES I, LLC   By:   PSLT-ALS Properties
Holdings, LLC, its Sole Member   By:   PSLT OP, L.P., its Sole Member   By:  
PSLT GP, LLC, its General Partner   By:   Ventas Provident, LLC, its Sole Member
  By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Corporate Secretary



--------------------------------------------------------------------------------

  VTRLTH MAB I, LLC   VTRLTH MAB II, LLC   VSCRE HOLDINGS, LLC   UNITED REHAB
REALTY HOLDING, LLC   BCC MARTINSBURG REALTY, LLC   BCC ONTARIO REALTY, LLC  
BCC MEDINA REALTY, LLC   BCC WASHINGTON TOWNSHIP REALTY, LLC   EC TIMBERLIN PARC
REALTY, LLC   EC HALCYON REALTY, LLC   BCC ALTOONA REALTY, LLC   BCC ALTOONA
REALTY GP, LLC   BCC READING REALTY, LLC   BCC READING REALTY GP, LLC   BCC
BERWICK REALTY, LLC   BCC BERWICK REALTY GP, LLC   BCC LEWISTOWN REALTY, LLC  
BCC LEWISTOWN REALTY GP, LLC   BCC STATE COLLEGE REALTY, LLC   BCC STATE COLLEGE
REALTY GP, LLC   SOUTH BEAVER REALTY HOLDINGS, LLC   BCC SOUTH BEAVER REALTY,
LLC   SHIPPENSBURG REALTY HOLDINGS, LLC   BCC SHIPPENSBURG REALTY, LLC   IPC
(AP) HOLDING, LLC   AL (AP) HOLDING, LLC   ALLISON PARK NOMINEE, LLC   IPC (HCN)
HOLDING, LLC   AL (HCN) HOLDING, LLC   BLOOMSBURG NOMINEE, LLC   SAGAMORE HILLS
NOMINEE, LLC   LEBANON NOMINEE, LLC   KNOXVILLE NOMINEE, LLC   KINGSPORT
NOMINEE, LLC   HENDERSONVILLE NOMINEE, LLC   SAXONBURG NOMINEE, LLC   LOYALSOCK
NOMINEE, LLC   IPC (MT) HOLDING, LLC   AL (MT) HOLDING, LLC   LEWISBURG NOMINEE,
LLC   LIMA NOMINEE, LLC   XENIA NOMINEE, LLC   CHIPPEWA NOMINEE, LLC   DILLSBURG
NOMINEE, LLC   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Secretary



--------------------------------------------------------------------------------

  BCC ALTOONA REALTY, LP   By:   BCC Altoona Realty GP, LLC, its General Partner
  By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Secretary   BCC READING REALTY, LP   By:   BCC Reading Realty GP, LLC, its
General Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Secretary   BCC BERWICK REALTY, LP   By:   BCC Berwick Realty GP, LLC, its
General Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Secretary   BCC LEWISTOWN REALTY, LP   By:   BCC Lewistown Realty GP, LLC,
its General Partner   By:  

/s/ T. Richard Riney

  Name:   T. Richard Riney   Title:   Executive Vice President, General Counsel
and Secretary



--------------------------------------------------------------------------------

BCC STATE COLLEGE REALTY, LP By:   BCC State College Realty GP, LLC, its General
Partner By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary ALLISON PARK NOMINEE, LP By:   Allison Park Nominee, LLC, its General
Partner By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary BLOOMSBURG NOMINEE, LP By:   Bloomsburg Nominee, LLC, its General
Partner By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary SAGAMORE HILLS NOMINEE, LP By:   Sagamore Hills Nominee, LLC, its
General Partner By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

LEBANON NOMINEE, LP By:   Lebanon Nominee, LLC, its General Partner By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary SAXONBURG NOMINEE, LP By:   Saxonburg Nominee, LLC, its General
Partner By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary LOYALSOCK NOMINEE, LP By:   Loyalsock Nominee, LLC, its General
Partner By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary LEWISBURG NOMINEE, LP By:   Lewisburg Nominee, LLC, its General
Partner By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

LIMA NOMINEE, LP By:   Lima Nominee, LLC, its General Partner By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary XENIA NOMINEE, LP By:   Xenia Nominee, LLC, its General Partner By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary CHIPPEWA NOMINEE, LP By:   Chippewa Nominee, LLC, its General Partner
By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary DILLSBURG NOMINEE, LP By:   Dillsburg Nominee, LLC, its General
Partner By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

VENTAS CARROLL MOB, LLC VENTAS DASCO MOB HOLDINGS, LLC VENTAS MO HOLDINGS, LLC
VENTAS MOB HOLDINGS, LLC VENTAS UNIVERSITY MOB, LLC VENTAS NEXCORE HOLDINGS, LLC
VENTAS BROADWAY MOB, LLC VENTAS CASPER HOLDINGS, LLC VENTAS SSL ONTARIO III,
INC. SZR MISSISSAUGA INC. VENTAS SSL LYNN VALLEY, INC. SZR MARKHAM INC. VENTAS
SSL BEACON HILL, INC. SZR RICHMOND HILL INC. VENTAS SSL ONTARIO II, INC. VENTAS
GRANTOR TRUST #2 SZR WINDSOR INC. SZR OAKVILLE INC. VENTAS SSL VANCOUVER, INC.
VENTAS OF VANCOUVER LIMITED SZR OF BURLINGTON INC. VENTAS GRANTOR TRUST #1
VENTAS SSL, INC. VENTAS SSL HOLDINGS, LLC VENTAS REIT US HOLDINGS, INC. SZR US
UPREIT THREE, LLC SZR SCOTTSDALE, LLC By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President and Secretary SZR
ACQUISITIONS, LLC SZR COLUMBIA, LLC SZR WILLOWBROOK, LLC SZR NORWOOD, LLC SZR
ROCKVILLE, LLC SZR SAN MATEO, LLC By:   SZR US Investments, Inc., its Sole
Member By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President and Secretary



--------------------------------------------------------------------------------

SZR LINCOLN PARK, LLC SZR NORTH HILLS, LLC SZR WESTLAKE VILLAGE LLC SZR YORBA
LINDA, LLC By:   SZR US UPREIT THREE, LLC, its Sole Member By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President and Secretary VENTAS
CENTER MOB, LLC By:   Ventas MO Holdings, LLC By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President and Secretary MAB
PARENT LLC By:   Ventas MOB Holdings, LLC By:  

/s/ T. Richard Riney

Name:   T. Richard Riney Title:   Executive Vice President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent and
as Cash Collateral Bank     By:  

/s/ Amie L. Edwards

    Name:   Amie L. Edwards     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:          

BANK OF AMERICA, N.A., individually as a Lender,

as Issuing Bank and as Swingline Lender

    By:  

/s/ Amie L. Edwards

    Name:   Amie L. Edwards     Title:   Vice President     MERRILL LYNCH
CAPITAL CORPORATION,     as a Lender     By:  

/s/ Michael E. O’Brien

    Name:   Michael E. O’Brien     Title:   Vice President     MERRILL LYNCH
BANK USA,     as a Lender     By:  

/s/ Louis Alder

    Name:   Louis Alder     Title:   First Vice President



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as a Lender By:  

/s/ Thomas Randolph

Name:   Thomas Randolph Title:   Managing Director By:  

/s/ Priya Vrat

Name:   Priya Vrat Title:   Director



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as a Lender By:  

/s/ David Bouton

Name:   David Bouton Title:  



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ Thomas Batterham

Name:   Thomas Batterham Title:   Managing Director



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director By:  

/s/ Marie Haddad

Name:   Marie Haddad Title:   Associate Director



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Charles W. Cashin III

Name:   Charles W. Cashin III Title:   Assistant Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Heidi Sandquist

Name:   Heidi Sandquist Title:   Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as a Lender By:  

/s/ Ralph Totoonchie

Name:   Ralph Totoonchie Title:   Vice President



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, PLC, as a Lender By:  

/s/ Anthony O’Reilly

Name:   Anthony O’Reilly Title:   SVP By:  

/s/ Marc Pierron

Name:   Marc Pierron Title:   AVP



--------------------------------------------------------------------------------

CHEVY CHASE BANK F.S.B., as a Lender By:  

/s/ Marie Findu

Name:   Marie Findu Title:   Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK as a Lender By:  

/s/ Ken Yarbrough

Name:   Ken Yarbrough Title:   Vice President



--------------------------------------------------------------------------------

STATE BANK OF INDIA as a Lender By:  

/s/ Prabodh Parikh

Name:   PRABODH PARIKH Title:   VICE PRESIDENT & HEAD (CREDIT)



--------------------------------------------------------------------------------

SCHEDULE 1.1

Lenders and Commitments

 

Lender

   Non-Extended
Revolving
Commitment    Extended
Revolving
Commitment    Total Revolving
Commitment    Revolving
Commitment
Percentage  

Bank of America, N.A.

      $ 54,450,000    $ 54,450,000    7.594671874 %

Merrill Lynch Capital Corporation

      $ 22,050,000    $ 22,050,000    3.075528280 %

Merrill Lynch Bank USA

      $ 22,500,000    $ 22,500,000    3.138294163 %

Calyon New York Branch

      $ 76,000,000    $ 76,000,000    10.600460283 %

KeyBank, National Association

      $ 53,000,000    $ 53,000,000    7.392426250 %

Bank of Montreal

      $ 53,000,000    $ 53,000,000    7.392426250 %

Citicorp North America, Inc.

      $ 57,000,000    $ 57,000,000    7.950345212 %

UBS AG, Stamford Branch

      $ 53,000,000    $ 53,000,000    7.392426250 %

Deutsche Bank Trust Company Americas

   $ 44,000,000       $ 44,000,000    6.137108585 %

Allied Irish Banks, PLC

   $ 18,300,000    $ 15,000,000    $ 33,300,000    4.644675361 %

Morgan Stanley Bank

   $ 31,950,000       $ 31,950,000    4.456377711 %

Goldman Sachs

   $ 29,700,000       $ 29,700,000    4.142548295 %

Barclays Bank plc

   $ 27,000,000       $ 27,000,000    3.765952995 %

JPMorgan Chase Bank, N.A.

   $ 30,000,000       $ 30,000,000    4.184392217 %

Wachovia Bank, National Association

   $ 22,500,000       $ 22,500,000    3.138294163 %

Emigrant Bank

   $ 22,500,000       $ 22,500,000    3.138294163 %

Lehman Commercial Paper

   $ 18,000,000       $ 18,000,000    2.510635330 %

SunTrust Bank

   $ 13,500,000       $ 13,500,000    1.882976498 %

Chevy Chase Bank, F.S.B.

      $ 15,000,000    $ 15,000,000    2.092196109 %

Bank of the West

   $ 13,500,000       $ 13,500,000    1.882976498 %

State Bank of India

      $ 25,000,000    $ 25,000,000    3.486993514 %

Total:

   $ 270,950,000    $ 446,000,000    $ 716,950,000    100.0000000000 %



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

Extending Lenders and Non-Extending Lenders as of Third Amendment Date

EXTENDING LENDERS

Bank of America, N.A.

Merrill Lynch Capital Corporation

Merrill Lynch Bank USA

Calyon New York Branch

KeyBank, National Association

Bank of Montreal

Citicorp North America, Inc.

UBS AG, Stamford Branch

Allied Irish Banks, PLC

Chevy Chase Bank, F.S.B.

State Bank of India

NON-EXTENDING LENDERS

Deutsche Bank Trust Company Americas

Allied Irish Banks, PLC

Morgan Stanley Bank

Goldman Sachs

Barclays Bank plc

JPMorgan Chase Bank, N.A.

Wachovia Bank, National Association

Emigrant Bank

Lehman Commercial Paper

SunTrust Bank

Bank of the West



--------------------------------------------------------------------------------

Exhibit 12.6(b)

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified in item
5 below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable Law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

        

 

   2.    Assignee:   

 

        

 

         [indicate [Affiliate][Approved Fund] of [identify Lender]] 3.   
Borrowers:    VENTAS REALTY, LIMITED PARTNERSHIP       SZR US INVESTMENTS, INC.
      VENTAS SSL HOLDINGS, INC.       EC LEBANON REALTY, LLC       EC HAMILTON
PLACE REALTY, LLC       KINGSPORT NOMINEE, LP       KNOXVILLE NOMINEE, LP      
HENDERSONVILLE NOMINEE, LP



--------------------------------------------------------------------------------

4.    Administrative Agent:    BANK OF AMERICA, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    Credit and Guaranty
Agreement, dated as of April 26, 2006 (as amended, restated, extended,
supplemented, renewed, replaced or otherwise modified from time to time, the
“Credit Agreement”), by and among Ventas Realty, Limited Partnership (the
“Parent Borrower”), the Additional Borrowers therein (collectively with the
Parent Borrower, the “Borrowers”) the Guarantors referred to therein, the
lenders from time to time party thereto (together with their successors and
assigns, the “Lenders”), and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders, the Issuing Bank and the Swingline
Lender. 6.    Assigned Interest:      

 

Assignor

  

Assignee

  

Commitment Assigned

  

Aggregate

Amount of

Commitment/Loans

for all Lenders1

  

Amount of

Commitment/Loans

Assigned

  

Percentage

Assigned of

Commitment/

Loans2

   CUSIP
Number       Non-Extended Revolving Commitment    (a)    (c)            
Extended Revolving Commitment    (b)    (d)               

Box 1

 

 

                     

(a) + (b)

  

Box 2

 

 

                     

(c) + (d)

  

 

 

             

             

Box 2 divided by Box 1 times 100

  

 

[7. Trade Date:                     ]3

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

1 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and]4 Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

Title:   [Consented to:]5

[VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership

By:   VENTAS, INC., a Delaware corporation, its general partner By:  

 

Name:   Title:  

BANK OF AMERICA, N.A., as Issuing Bank and Swingline Lender

By:  

 

Name:   Title:]6

 

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

6 To be added only if the consent of other parties (i.e., the Borrower, the
Issuing Bank and/or the Swingline Lender) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

Annex 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Fundamental Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Fundamental Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, the Guarantors, any of their Subsidiaries or
Affiliates or any other Person obligated in respect of any Fundamental Document
or (iv) the performance or observance by the Borrower or the Guarantors, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Fundamental Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Foreign Lender, it has
delivered (or will promptly deliver) to the Administrative Agent and the
Borrower any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Fundamental Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Fundamental Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that accrue from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.